Pee Curiam:
As indicated in the opinion of the learned judge, there is an apparent lack of completeness in the contract under which it is alleged the “woolen factory” was erected. The acquisition of no estate in the land is averred, nor is there any specification of the time the structure should remain, nor what disposition should ultimately be made of it. Nay, more, it is not averred that, prior to the conveyance by McCulloch, the building had been used and operated by the contracting parties or either of them; certainly it cannot be assumed that the appellees had knowledge of any fact not averred in the bill. The accounts would seem to be all on one side. If the appellant has any action against the purchasers, we think he has.a full and adequate remedy by an action at law, and the bill was properly dismissed.
Decree affirmed and appeal dismissed at the costs of the appellant.